ANDERSON, J.
While the affidavit, in the case at bar, charges an offense (false pretense) under section 6920 of the Code of 1907, and the plea sets up that the defendant was acquitted of a charge (for violating a labor contract) under section 6845, the averments of the plea show the same parties, and that the essence of each offense was the fraudulent getting of $16 by the defendant from G. W. Henderson. Whether the money was obtained through a fraudulent and false representation as to the defendant’s age, or by fraudulently entering into a written contract, the gist of each offense was fraud in obtaining the money, in the absence of which there could be no conviction under either charge. — State v. Vann, 150 Ala. 66, 43 South. 357. The state would *9have the right to proceed under either statute; hut, when one involves the essential ingredient of crime involved in the other, the conviction or acquittal of one is a bar to the other. — Moore v. State, 71 Alt. 307; State v. Blevins, 134 Ala. 214, 32 South. 637, 92 Am. St. Rep. 22; O’Brien v. State, 91 Ala. 25, 8 South. 560.
The trial court erred in striking the defendant’s special plea, and the judgment of the said court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell,, O. J., and McClellan and Mayfield, JJ., concur.